


Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Employment Agreement dated as of April 1, 1999 and amended and restated as
of June 5, 2000, by and between Cendant Corporation, a Delaware corporation
(“Cendant”) and Samuel L. Katz (the “Executive”), is hereby further amended and
restated as of October 1, 2003 (this “Agreement”).

 

WHEREAS, Cendant desires to employ the Executive as Chairman and Chief Executive
Officer of Cendant’s Travel Distribution Services Division, and Co-Chairman of
Cendant’s Financial Services Division, and the Executive desires to serve
Cendant in such capacities.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

SECTION I

EMPLOYMENT

 

Cendant agrees to employ the Executive and the Executive agrees to be employed
by Cendant for the Period of Employment as provided in Section III below and
upon the terms and conditions provided in this Agreement.

 

SECTION II

POSITION AND RESPONSIBILITIES

 

During the Period of Employment, the Executive will serve as Chairman and Chief
Executive Officer of Cendant’s Travel Distribution Services Division (“TDSD”),
and Co-Chairman of Cendant’s Financial Services Division (“FSD”), and subject to
the direction of the Chief Executive Officer of Cendant (the “CEO”), will
perform such duties and exercise such supervision with regard to the business of
Cendant as are associated with such position, as well as such additional duties
as may be prescribed from time to time by the CEO.  The Executive will, during
the Period of Employment, devote substantially all of his time and attention
during normal business hours to the performance of services for Cendant.  The
Executive will be required to certify the accuracy of financial statements and
results applicable to business units under his control, subject to and in
accordance with Cendant policy in effect from time to time.  The Executive will
maintain a primary office and conduct his business in New York, New York, except
for normal and reasonable business travel in connection with his duties
hereunder.

 

--------------------------------------------------------------------------------


 

SECTION III

PERIOD OF EMPLOYMENT

 

The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on the date hereof and end on December 31, 2005, subject
to extension or termination as provided in this Agreement.

 

SECTION IV

COMPENSATION AND BENEFITS

 

A.            Compensation.

 

For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive, officer, director or
committee member of Cendant or any subsidiary or affiliate thereof, the
Executive will be compensated as follows:

 

i.              Base Salary.

 

Cendant will pay the Executive a fixed base salary (“Base Salary”) of not less
than $762,500 per year.  From time to time, the Executive will be eligible to
receive annual increases as the Compensation Committee of the Board of Directors
of Cendant (the “Committee”) deems appropriate, in accordance with Cendant’s
customary procedures regarding the salaries of senior officers, but with due
consideration given to the published Consumer Price Index applicable to the New
York/New Jersey greater metropolitan area.  Base Salary will be payable
according to the customary payroll practices of Cendant, but in no event less
frequently than once each month.

 

ii.             Annual Incentive Awards

 

The Executive will be eligible for discretionary annual incentive compensation
awards; provided, that the Executive will be eligible to receive an annual bonus
opportunity in respect of each fiscal year of Cendant during the Period of
Employment based upon a target bonus (“Target Bonus”) equal to not less than
100% of Base Salary, subject to Cendant’s, TDSD’s and/or FSD’s attainment of
applicable performance targets established and certified by the Committee.  The
parties acknowledge that it is currently contemplated that such performance
targets will be stated in terms of “earnings before interest and taxes” of
Cendant, TDSD and/or FSD, however such targets may relate to such other
financial and business criteria of Cendant, or any of their respective
subsidiaries or business units, as determined by the Committee in its sole
discretion (each such annual bonus, an “Incentive Compensation Award”). The
Target Bonus in respect of each Incentive Compensation Award will be no less
favorable (with respect to the opportunity to

 

--------------------------------------------------------------------------------


 

earn a percentage of Base Salary) than the Target Bonus applicable to other
similarly situated senior executive officers who report directly to the CEO.

 

iii.            Long-Term Incentive Awards

 

The Executive will be eligible for annual equity incentive awards, subject to
the sole discretion of the Committee.  To the extent any such awards are granted
pursuant to a company-wide grant or award program, the aggregate compensatory
opportunity to be granted to the Executive will be targeted to provide an
aggregate compensatory opportunity to the Executive which is no less favorable
than the aggregate compensatory opportunity granted to other similarly situated
senior executive officers who report to the CEO; provided, however, that (i) the
actual value of the award granted to the Executive may be modified based upon
the past performance of the Executive and/or his managed business units and (ii)
the vesting of such award may be subject to the future performance of the
Executive and/or his managed business units and; further, provided, that in both
cases the application of such performance considerations (whether past or
future, and whether individual or business unit related) is applied to each
other similarly situation senior executive officer in a comparable manner.

 

iv.            Additional Benefits

 

The Executive will be entitled to participate in all other employee benefit
plans or programs generally provided to active full time employees of Cendant,
and will be entitled to receive such other executive benefits and perquisites
generally provided to similarly situated senior executive officers of Cendant,
under any plan, program or arrangement now in effect, or later established by
Cendant.  The Executive will participate to the extent permissible under the
terms and provisions of such plans, programs or arrangements, and in accordance
with the terms of such plans, programs and arrangements.

 

Pursuant to prior agreement by letter dated May 2, 2003, the Executive agrees
that Cendant may terminate the Executive’s existing split dollar insurance
policy and that the Executive will transfer, immediately upon request by
Cendant, all of his rights pursuant to such policy (including rights to the cash
surrender value) to Cendant.  The Executive will execute such documents
necessary to effectuate the foregoing.

 

SECTION V

BUSINESS EXPENSES

 

Cendant will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement.  The Executive will comply with
such limitations and reporting requirements with respect to expenses as may be
established

 

--------------------------------------------------------------------------------


 

by Cendant from time to time and will promptly provide all appropriate and
requested documentation in connection with such expenses.

 

SECTION VI

DISABILITY

 

If the Executive becomes Disabled, as defined below, during the Period of
Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to Cendant, or at the option of Cendant
upon notice of termination to the Executive.  Cendant’s obligation to make
payments to the Executive under this Agreement will cease as of such date of
termination, except for Base Salary and Incentive Compensation Awards earned but
unpaid as of the date of such termination.  In addition, upon such event, each
of the Executive’s then outstanding options to purchase shares of Cendant common
stock which were granted on or after June 5, 2000 will become immediately and
fully vested and exercisable and, notwithstanding any term or provision of such
option to the contrary, shall remain exercisable until the first to occur of the
third (3rd) anniversary of the date of such termination and the original
expiration date of such option.  In addition, upon such event, the restricted
stock units granted to the Executive on May 15, 2003 will become immediately and
fully vested.  For purposes of this Agreement, “Disabled” means the Executive’s
inability to perform his duties hereunder as a result of serious physical or
mental illness or injury for a period of no less than 90 days, together with a
determination by an independent medical authority that (i) the Executive is
currently unable to perform such duties and (ii) in all reasonable likelihood
such disability will continue for a period in excess of 180 days.  Such medical
authority shall be mutually and reasonably agreed upon by Cendant and the
Executive and such opinion shall be binding on Cendant and the Executive.

 

SECTION VII

DEATH

 

In the event of the death of the Executive during the Period of Employment, the
Period of Employment will end and Cendant’s obligation to make payments under
this Agreement will cease as of the date of death, except for Base Salary and
Incentive Compensation Awards earned but unpaid through the date of death, which
will be paid to the Executive’s surviving spouse, estate or personal
representative, as applicable.  In addition, upon such event, each of the
Executive’s then outstanding options to purchase shares of Cendant common stock
which were granted on or after June 5, 2000 will become immediately and fully
vested and exercisable and, notwithstanding any term or provision of such
options to the contrary, shall remain exercisable (by the Executive’s
beneficiary or estate, as provided in any applicable option plan or agreement)
until the first to occur of the third (3rd) anniversary of such date of
termination and the original expiration date of such option.  In addition, upon
such event, the restricted stock units granted to the Executive on May 15, 2003
will become immediately and fully vested.

 

--------------------------------------------------------------------------------


 

SECTION VIII

EFFECT OF TERMINATION OF EMPLOYMENT

 

A.            Without Cause Termination and Constructive Discharge.  If the
Executive’s employment terminates during the Period of Employment due to either
a Without Cause Termination or a Constructive Discharge, as defined below,
Cendant will pay the Executive (or his surviving spouse, estate or personal
representative, as applicable) upon such Without Cause Termination or
Constructive Discharge (i) a lump sum amount equal to the sum of the Executive’s
then current Base Salary, plus the Executive’s then current target Incentive
Compensation Award, multiplied by three (3); provided, however, that in no event
will the Incentive Compensation Award exceed 100% of the Executive’s then
current Base Salary for purposes of such calculation and (ii) any and all Base
Salary and Incentive Compensation Awards earned but unpaid through the date of
such termination.  In addition, in the event of the termination of the
Executive’s employment due to a Without Cause Termination or a Constructive
Discharge (i) each of the Executive’s then outstanding options to purchase
shares of Cendant common stock which were granted on or after June 5, 2000 will
become immediately and fully vested and exercisable and, notwithstanding any
term or provision of such option to the contrary, shall remain exercisable until
the first to occur of the third (3rd) anniversary of the date of such
termination, and the original expiration date of such option and (ii) the
restricted stock units granted to the Executive on May 15, 2003 will become
immediately and fully vested.

 

B.            Termination for Cause; Resignation.  If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary and any
Incentive Compensation Awards earned but unpaid as of the date of such
termination will be paid to the Executive in a lump sum.  Except as set forth in
this paragraph, Cendant will have no further obligations to the Executive
hereunder.

 

C.            For purposes of this Agreement, the following terms have the
following meanings:

 

i.              “Termination for Cause” means (i) the Executive’s willful
failure to substantially perform his duties as an employee of Cendant or any
subsidiary thereof (other than any such failure resulting from incapacity due to
physical or mental illness), (ii) any act of fraud, misappropriation,
dishonesty, embezzlement or similar conduct against Cendant or any subsidiary,
(iii) the Executive’s conviction of a felony or any crime involving moral
turpitude (which conviction, due to the passage of time or otherwise, is not
subject to further appeal), (iv) the Executive’s gross negligence in the
performance of his duties or (v) the Executive purposefully or negligently makes
(or has been found to have made) a false certification to Cendant pertaining to
its financial statements.

 

--------------------------------------------------------------------------------


 

ii.             “Constructive Discharge” means (i) any material failure of
Cendant to fulfill its obligations under this Agreement (including without
limitation any reduction of the Base Salary, as the same may be increased during
the Period of Employment, or other element of compensation), (ii) a material and
adverse change to the Executive’s duties and responsibilities to Cendant;
provided, that the foregoing (A) includes, without limitation, the Executive no
longer directly reporting to the CEO and (B) excludes, without limitation, the
Executive no longer serving as Co-Chairman (or Chairman) of FSD in connection
with an FSD Sale (as defined below), (iii) the occurrence of a Change of Control
Transaction (as defined below), (iv) the occurrence of a Business Unit Event (as
defined below), or (v) the Period of Employment expires on December 31, 2005 and
Cendant does not offer to extend such Period of Employment on substantially
similar professional and economic terms by at least two, and not more than
three, additional year(s). The Executive will provide Cendant a written notice
which describes the circumstances being relied on for the termination with
respect to this Agreement within thirty (30) days after the event giving rise to
the notice.  Cendant will have thirty (30) days after receipt of such notice to
remedy the situation prior to the termination for Constructive Discharge.

 

iii.            “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by Cendant other than due to death,
disability, or Termination for Cause.

 

iv.            “Resignation” means a termination of the Executive’s employment
(and each applicable officer and director position held by the Executive) by the
Executive, other than in connection with a Constructive Discharge.

 

v.             “Change of Control Transaction” means any transaction or series
of transactions pursuant to or as a result of which (i) during any period of not
more than 24 months, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a third
party who has entered into an agreement to effect a transaction described in
clause (ii), (iii) or (iv) of this paragraph (v)) whose election by the Board or
nomination for election by Cendant’s stockholders was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved (other than approval given in connection with an actual
or threatened proxy or election contest), cease for any reason to constitute at
least a majority of the members of the Board, (ii) beneficial ownership of 50%
or more of the shares of Cendant common stock (or other securities having
generally the right to vote for election of the Board) (“Shares”) shall be sold,
assigned or otherwise transferred, directly or indirectly, other than pursuant
to a public offering, to a third party, whether by sale or issuance of Shares or
other securities or otherwise, (iii) Cendant or any subsidiary thereof shall
sell, assign or otherwise transfer, directly or indirectly, assets (including
stock or other securities of subsidiaries) having a fair market or book value or
earning power (in terms of current budgeted net income) of 50% or more of the
assets or earning power of Cendant and

 

--------------------------------------------------------------------------------


 

its subsidiaries (taken as a whole) to any third party, other than Cendant or a
wholly-owned subsidiary thereof or (iv) control over management or operations
with respect to 50% or more of the business of Cendant shall be sold, assigned
or otherwise transferred directly or indirectly to any third party.

 

vi.            “Business Unit Event” means (i) the sale or disposition by
Cendant of all or substantially all of the assets of TDSD or (ii) the Executive
is no longer both the Chairman of TDSD and the Co-Chairman (or Chairman) of FSD;
provided, however, that a Business Unit Event will not occur in the event of a
sale or disposition by Cendant of all or substantially all of the assets of FSD
(“FSD Sale”), or in the event that the Executive is no longer Co-Chairman (or
Chairman) of FSD in connection with an FSD Sale.

 

D.            Conditions to Payment and Acceleration.  All payments due to the
Executive under this Section VIII shall be made as soon as practicable;
provided, however, that such payments, as well as the modification of the terms
of any Cendant options provided under this Section VIII, shall be subject to,
and contingent upon, the execution by the Executive (or his beneficiary or
estate) of a release of claims against Cendant and its affiliates in such form
reasonably agreed to by the parties.  The payments due to the Executive under
this Section VIII shall be in lieu of any other severance benefits otherwise
payable to the Executive under any severance plan of Cendant or its affiliates. 
To the extent any term or condition of any option to purchase Cendant common
stock conflicts with any term or condition of this Agreement applicable to such
option, the term or condition set forth in this Agreement shall govern.

 

SECTION IX

OTHER DUTIES OF THE EXECUTIVE

DURING AND AFTER THE PERIOD OF EMPLOYMENT

 

A.            The Executive will, with reasonable notice during or after the
Period of Employment, furnish information as may be in his possession and fully
cooperate with Cendant and its affiliates as may be requested in connection with
any claims or legal action in which Cendant or any of its affiliates is or may
become a party.

 

B.            The Executive recognizes and acknowledges that all information
pertaining to this Agreement or to the affairs; business; results of operations;
accounting methods, practices and procedures; members; acquisition candidates;
financial condition; clients; customers or other relationships of Cendant or any
of its affiliates (“Information”) is confidential and is a unique and valuable
asset of Cendant or any of its affiliates.  Access to and knowledge of certain
of the Information is essential to the performance of the Executive’s duties
under this Agreement.  The Executive will not during the Period of Employment or
thereafter, except to the extent reasonably necessary in performance of his
duties under this Agreement, give to any person, firm, association, corporation,
or governmental

 

--------------------------------------------------------------------------------


 

agency any Information, except as may be required by law.  The Executive will
not make use of the Information for his own purposes or for the benefit of any
person or organization other than Cendant or any of its affiliates.  The
Executive will also use his best efforts to prevent the disclosure of this
Information by others.  All records, memoranda, etc. relating to the business of
Cendant or its affiliates, whether made by the Executive or otherwise coming
into his possession, are confidential and will remain the property of Cendant or
its affiliates.

 

C.            i.              During the Period of Employment and for a two year
period thereafter (the “Restricted Period”), irrespective of the cause, manner
or time of any termination, the Executive will not make any statements or
perform any acts intended to or which may have the effect of advancing the
interest of any existing or prospective competitors of Cendant or any of its
affiliates or in any way injuring the interests of Cendant or any of its
affiliates.  During the Restricted Period, the Executive, without prior express
written approval by the Board (which will not be unreasonably withheld), will
not engage in, or directly or indirectly (whether for compensation or otherwise)
own or hold proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party which competes with
the business of Cendant or any of its affiliates, as such business or businesses
may be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise.  The Executive acknowledges that
Cendant’s and its affiliates’ businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world.

 

ii.             During the Restricted Period, the Executive, without express
prior written approval from the Board, will not solicit any members or the
then-current clients of Cendant or any of its affiliates for any existing
business of Cendant or any of its affiliates or discuss with any employee of
Cendant or any of its affiliates information or operation of any business
intended to compete with Cendant or any of its affiliates.

 

iii.            During the Restricted Period, the Executive will not interfere
with the employees or affairs of Cendant or any of its affiliates or solicit or
induce any person who is an employee of Cendant or any of its affiliates to
terminate any relationship such person may have with Cendant or any of its
affiliates, nor will the Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which the
Executive may be affiliated, to engage, employ or compensate, any employee of
Cendant or any of its affiliates.  The Executive hereby represents and warrants
that the Executive has not entered into any agreement, understanding or
arrangement with any employee of Cendant or any of its affiliates pertaining to
any business in which the Executive has participated or plans to participate, or
to the employment, engagement or compensation of any such employee.

 

--------------------------------------------------------------------------------


 

iv.            For the purposes of this Agreement, proprietary interest means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity or ownership of more than 10% of
any class of equity interest in a publicly-held company and the term “affiliate”
will include without limitation all subsidiaries and licensees of Cendant.

 

D.            The Executive hereby acknowledges that damages at law may be an
insufficient remedy to Cendant if the Executive violates the terms of this
Agreement and that Cendant will be entitled, upon making the requisite showing,
to preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section IX without the necessity of showing
any actual damage or that monetary damages would not provide an adequate
remedy.  Such right to an injunction will be in addition to, and not in
limitation of, any other rights or remedies Cendant may have.  Without limiting
the generality of the foregoing, neither party will oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section IX.

 

E.             The period of time during which the provisions of this Section IX
will be in effect will be extended by the length of time during which the
Executive is in breach of the terms hereof as determined by any court of
competent jurisdiction on Cendant’s application for injunctive relief.

 

F.             The Executive agrees that the restrictions contained in this
Section IX are an essential element of the compensation the Executive is granted
hereunder and but for the Executive’s agreement to comply with such
restrictions, Cendant would not have entered into this Agreement.

 

SECTION X

INDEMNIFICATION

 

Cendant will indemnify the Executive to the fullest extent permitted by the laws
of the state of Cendant’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of Cendant, whichever affords the
greater protection to the Executive.

 

SECTION XI

MITIGATION

 

The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.

 

--------------------------------------------------------------------------------


 

SECTION XII

WITHHOLDING TAXES

 

The Executive acknowledges and agrees that Cendant may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation.

 

SECTION XIII

EFFECT OF PRIOR AGREEMENTS

 

This Agreement will supersede any prior employment agreement between Cendant and
the Executive and any such prior employment agreement will be deemed terminated
without any remaining obligations of either party thereunder.

 

SECTION XIV

CONSOLIDATION, MERGER OR SALE OF ASSETS

 

Nothing in this Agreement will preclude Cendant from consolidating or merging
into or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Agreement and all obligations and undertakings of
Cendant hereunder.  Upon such a consolidation, merger or sale of assets the term
“Cendant” will mean the other corporation and this Agreement will continue in
full force and effect.

 

In the event of any corporate transaction, restructuring or similar event
pursuant to which Cendant no longer owns at least 50% of the stock of TDSD or no
longer owns substantially all of the assets of TDSD, then Cendant shall have the
unilateral right to assign this Agreement to the entity which becomes the
successor entity in interest to the business of TDSD in connection with such
transaction or event, but only if and to the extent that such successor entity
agrees in writing to assume this Agreement and all obligations and undertakings
of Cendant hereunder.  Upon such event, the term “Cendant” will mean successor
entity and this Agreement will continue in full force and effect.  Nothing
contained in this paragraph is intended to reduce or alter the Executive’s right
hereunder to claim a Constructive Discharge pursuant to Sections VIII.A and
VIII.C.ii above.

 

SECTION XV

MODIFICATION

 

This Agreement may not be modified or amended except in writing signed by the
parties.  No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver.  A waiver will
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.

 

--------------------------------------------------------------------------------


 

SECTION XVI

GOVERNING LAW

 

This Agreement has been executed and delivered in the State of New York and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.

 

SECTION XVII

ARBITRATION

 

A.            Any controversy, dispute or claim arising out of or relating to
this Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section IX for which Cendant
may, but will not be required to, seek injunctive relief) will be finally
settled by binding arbitration in accordance with the Federal Arbitration Act
(or if not applicable, the applicable state arbitration law) as follows:  Any
party who is aggrieved will deliver a notice to the other party setting forth
the specific points in dispute.  Any points remaining in dispute twenty (20)
days after the giving of such notice may be submitted to arbitration in New
York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided.  After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration.  The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.

 

B.            The decision of the arbitrator on the points in dispute will be
final, unappealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.

 

C.            Except as otherwise provided in this Agreement, the arbitrator
will be authorized to apportion its fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate.  In the absence of any such apportionment, the fees and expenses of
the arbitrator will be borne equally by each party, and each party will bear the
fees and expenses of its own attorney.

 

D.            The parties agree that this Section XVII has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section XVII will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award.  In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

 

--------------------------------------------------------------------------------


 

E.             The parties will keep confidential, and will not disclose to any
person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.

 

SECTION XVIII

SURVIVAL

 

Sections IX, X, XI, XII, and XVII will continue in full force in accordance with
their respective terms notwithstanding any termination of the Period of
Employment.

 

SECTION XIX

SEPARABILITY

 

All provisions of this Agreement are intended to be severable.  In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement.  The
parties hereto further agree that any such invalid or unenforceable provision
will be deemed modified so that it will be enforced to the greatest extent
permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

CENDANT CORPORATION

 

 

 

 

 

/s/ Terry Conley

 

By:

Terry Conley

 

Title:

Executive Vice President,

 

 

Human Resources

 

 

 

 

 

SAMUEL L. KATZ

 

 

 

 

 

/s/ Samuel L. Katz

 

--------------------------------------------------------------------------------
